 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUAN A. MACIAS,                                    Case No. 1:19-cv-01187-BAM
12                      Plaintiff,                      ORDER REGARDING STIPULATION
                                                        FOR THE AWARD AND PAYMENT OF
13          v.                                          ATTORNEY FEES AND EXPENSES
                                                        PURSUANT TO THE EQUAL ACCESS TO
14   ANDREW SAUL, Commissioner of Social                JUSTICE ACT, 28 U.S.C. § 2412(d) AND
     Security,                                          COSTS PURSUANT TO 28 U.S.C. § 1920
15
                        Defendant.                      (Doc. 19)
16

17

18          Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees and

19   Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) and Costs Pursuant to

20   28 U.S.C. § 1920, filed on May 28, 2021 (Doc. 19):

21          IT IS ORDERED that fees and expenses in the amount of four thousand four hundred

22   dollars ($4,400.00) as authorized by 28 U.S.C. § 2412, and no costs under 28 U.S.C. § 1920, be

23   awarded subject to the terms of the Stipulation.
     IT IS SO ORDERED.
24

25      Dated:     June 1, 2021                                 /s/ Barbara   A. McAuliffe       _
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
